DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Bezdijian (Reg. No. 70,188) on 05/14/2021.
In claim 1,
line 7, after “direction” and before “and” insert “,”
line 11, after “material,” and before “the plurality” insert “wherein”
line 12, amend “defining” to “define”
lines 15-16, delete “, the mirror image of the first pattern and the first pattern being different from each other”.
In claim 12, at each of lines 1 and 3 amend “a size” to “the size”.
In claim 17,
line 4, after “pattern,” and before “the plurality” insert “wherein”
line 4, amend “defining” to “define”
line 14, amend “portions of the second” to “portions of the first”
lines 16-17, delete “, the mirror image of the first layer being different from the first pattern”
line 24, after “direction” and before “and” insert “,”.
In claim 21, in line 1 amend “a second layer” to “the second layer”.
In claim 22, in each of lines 2 and 5 amend “at least one additive” to “the one or more additives”.
In claim 23,
line 5, after “comprising” delete “at least one”
line 6, before “a lattice structure” delete “layer of”
line 11, after “material,” and before “the”, insert “wherein”
line 11, amend “defining” to “define”
line 11, after “cells” and before “increasing”, insert “of the plurality of cells”
lines 14-15, delete “, the mirror image of the first pattern and the first pattern being different from each other”.
In claim 26,
line 2, amend “the first” to “a first”.
In claim 30,
line 1, amend “a size” to “the size”
line 2, delete “second”.
Cancel claim 31.
Allowable Subject Matter
Claims 1-8, 12-17, 19, 21-30 and 32-33 are allowed. The claims have been amended such that they are allowable over the “closest” prior art Penzo (US 2008/0135687), Espiau et al. (US 2016/0263823) (Espiau) and Nissen et al. (US 2019/0032491) (Nissen).
Penzo teaches a modular bulkhead panel that can support a plurality of payload platforms ([0009]). The bulkhead panel is a honeycomb panel comprising interconnected hexagonal cells ([0030]). Penzo further teaches stacking one or more additional bulkhead panels under the first bulkhead panel and providing keyways to engage payload platforms ([0030]).
However, Penzo does not teach or suggest at least one property in at least one direction varying from the at least one electrical property in a second, different direction, at least one structural property in the at least one direction varying from the at least one structural property in the second direction, at least a portion of the structural elements comprises a radar absorbing structure, the structural elements comprising a matric material and at least one additive dispersed in the matrix material, a size of the cells of the plurality of cells increasing with a radial distance from the keyway (i.e., channel) or a first layer and a third layer having a first pattern and a second layer between the first layer and the third layer having a mirror image of the first pattern, as presently claimed. 
Espiau teaches a 3D structure having a plurality of regions with varied properties at different regions of the 3D structure ([0008]). A custom profile of dielectric properties and 
However, Espiau does not teach or suggest a plurality of cells define a channel, a size of the cells of the plurality of cells increasing with a radial distance from the channel, and the core structure comprises a plurality of layers, a first layer and third layer having a first pattern and a second layer between the first layer and the third layer having a mirror image of the first pattern, as presently claimed.
Upon updating the searches, a new reference, namely Nissen, came to the attention of the examiner. Nissen teaches an airfoil member, including an upper skin, a lower skin, and a support network; the support network having a plurality of interconnected support members in a lattice arrangement ([0010]). The plurality of interconnected support members define a plurality of openings, and further, the support network is tailored by varying one or more physical or material characteristics as a function of chordwise location, lengthwise location and out-of-plane location ([0012];[0052]). 
However, Nissen does not teach or suggest the plurality of cells define a channel, a size of the cells of the plurality of cells increasing with a radial distance from the channel, and the support network comprising a plurality of layers, a first layer and third layer having a first pattern and a second layer between the first layer and the third layer having a mirror image of the first pattern, as presently claimed. 
Thus, it is clear that Penzo, Espiau, Nissen, either alone or in combination, do not teach or suggest the present invention.
Further, Applicant’s amendments overcomes the 35 U.S.C. 112(b) rejection of record.
Claims 17, 19 and 21-25 are previously withdrawn from consideration as a result of a restriction requirement mailed on 05/19/2020. However, claims 17, 19 and 21-25 have been amended to require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/19/2020 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 17, 19 and 21-25 include all the limitations of allowable product claim 1, it is noted that present claims 17, 19 and 21-25 are allowable over Penzo, Espiau and Nissen for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

C-onclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.O./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784